Citation Nr: 0704594	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  94-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected disability of lateral 
instability with degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.

The appeal was last before the Board of Veterans' Appeals 
("Board") in May 2003 when it was remanded for an 
independent medical opinion ("IME") which resulted in the 
loss of the veteran's claims file.  The Department of 
Veterans Affairs ("VA") St. Petersburg, Florida Regional 
Office ("RO") had previously denied the veteran's claim for 
service connection for a right knee disorder as secondary to 
the service-connected disability of lateral instability with 
degenerative changes of the left knee.

Regretfully, the Board again REMANDS the appeal to the RO via 
the Appeals Management Center ("AMC"), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In May 2003, the Board forwarded the veteran's claims file to 
the University of New Jersey for an independent expert 
medical opinion ("IME") regarding his claim for entitlement 
to service connection for a right knee disorder as secondary 
to a service-connected disability of lateral instability with 
degenerative changes of the left knee.  

In January 2006, a Board-wide inventory of claims files and 
thorough search of VA medical centers did not determine the 
location of the veteran's claims file.  The Board conducted 
multiple searches thereafter, and has determined that it is 
no longer in control or custody of the veteran's records.  

In August 2006, the Board contacted the veteran directly and 
informed him that it has requested the Department of Veterans 
Affairs ("VA") Regional Office ("RO") in St. Petersburg, 
Florida rebuild the veteran's claims file.

The file before the Board does not reflect attempts to 
rebuild the file, nor is it indicated that this is a later 
volume of a several volume file.  Therefore, the Board 
remands this claim to ensure full and complete compliance 
with its duty to assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Attempts to rebuild the 
original claims file in accordance with proper procedure 
should be documented by the RO in narrative form and 
associated with the instant claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1, Part II, Chapter 3.  
All pertinent documentation and inquiries 
must be associated with the claims file.  
All attempts to secure the veteran's 
service records, service medical records 
("SMRs") and original claims files must 
be documented in the claims file by the 
RO.  If the RO is unable to secure same, 
the RO must notify the veteran and his 
representative, and (a) identify the 
specific records the RO is unable to 
obtain; (b) explain the efforts that the 
RO made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran and his representative must be 
given an opportunity to respond.

2.  The RO must attempt to obtain 
treatment records from all private and VA 
Medical Centers identified by the veteran. 

3.  All VA procedural documentation 
regarding any claims filed by the veteran 
should be located, reproduced and 
associated with the instant file.  This 
includes, but is not limited to, claims 
filed, statements of the case, rating 
decisions, notices of disagreement, all 
correspondence and statements from all 
parties, supplemental statements of the 
case, etc.  

4.  The RO should send the veteran and his 
representative a complete copy of all 
evidence received and compiled.  The 
veteran and his representative must be 
given an opportunity to respond.

5.  After completion of the above 
development, the RO should obtain an 
independent medical opinion from an 
orthopaedic surgeon who should provide a 
diagnosis and etiology of any right knee 
disorder.  The examiner should also opine 
whether any right knee disorder developed 
as a proximate result of the veteran's 
service-connected left knee disability.  
The examining physician must review the 
veteran's claims file and his or her 
report should include a summary of 
relevant complaints and findings from the 
records in the claims folder.  In offering 
an opinion on the question of aggravation, 
the specialist should specifically discuss 
the baseline (pre-aggravation) right knee 
manifestations felt to be due to the 
service-connected left knee disability.  
The specialist must include a written 
discussion of the medical and/or 
scientific principles considered in 
reaching his or her conclusion.  

6.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains adverse to the 
veteran, he and his representative must be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


